Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July2008 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) Highlights of the second quarter 2008 CFO's COMMENTS P.2 þ Continuing strong demand led to two price increases in the 2Q08, effective April and June 1 st , the last one fully-implemented in the Asian market. Eucalyptus market pulp demand rose by 22% - LTM 3 to May, compared to the previous period. GLOBAL PULP MARKET UPDATE P.4 þ Cash flow and balance sheet currency protection strategy continues to be on course, generating positive impacts of $50 million and $35 million, respectively, in thefirst half of 2008. PRODUCTION AND SALES P.5 þ The cash flow currency protection year-to-date represented a US$15/t benefit, based on the 2008 full-year production target. INCOME STATEMENT 2Q08 P.6 EBITDA ANALYSIS P.12 þ Adjusted EBITDA for the first half of 2008 was $441 million, a 43% margin. Including cash flow currency protection gains, it would be $491 million, representing a 48% margin. CAPITAL EXPENDITURE P.13 þ Adjusted EBITDA 1 per ton was $291 in the 2Q08, up 7% compared to the 2Q07. Since the end of 2003, adjusted EBITDA 1 per ton has risen by 30%. STOCK PERFORMANCE P.14 þ Cash production cost of $282/t in the 2Q08 was largely affected by currency appreciation ($11/t) and non-recurring events ($8/t). DIVIDENDS P.14 GROWTH PLANS P.16 þ Return on equity of 16% in the last twelve months shows the benefits from large scale and competitive capacity increases, besides a focus on cost control. VERACEL INFORMATION P.18 þ Income before taxes totaled $213 million, or $ 2.06/ADR, compared to $128 million in the 1Q08 (up 66%) and $212 million in the 2Q07. Net income was impacted by non-cash charges relating to deferred income taxes, due to exchange rate volatility. ECONOMIC & OPERATIONAL DATA P.28 þ Final Board approval for Guaíba expansion (mill construction just started). Veracel II start-up could be brought forward to 2011 (Board approval expected in 2009). Location of the 3 rd expansion project expected to be disclosed in the 3Q08 (start up in 2015). Additional information: (55-11) 3301-4131 André Gonçalves Luiz Mauricio Garcia invest@aracruz.com.br Conference Call: July 7, 2008 - 12:00 a.m.(US EST). To join us, please dial: +1 (334) 323-7224 Code: Aracruz The call will also be web cast on Aracruz's website: www.aracruz.com.br/ir Aracruz  Summary 2 Q08 2 Q08 Unit of 2 Q08 1 Q08 2 Q07 vs. vs. 1 H08 1 H07 LTM Measure 1 Q08 2 Q07 Net revenue $ million 538.4 484.2 494.2 11 % 9 % 1,022.6 889.6 2,016.8 Adjusted EBITDA (including Veracel) 1 $ million 225.0 216.3 225.8 4 % - 441.3 426.2 902.1 Adjusted EBITDA margin (including Veracel) 1 percentage 42 % 45 % 46 % (3 p.p.) (4 p.p.) 43 % 48 % 45 % Income before taxes, minority interest and equity in the results of affiliated companies $ million 212.8 128.2 212.0 66 % - 341.0 355.4 647.6  Current income tax $ million 12.8 11.0 12.8 - - 23.9 33.8 31.4  Deferred income tax $ million 107.0 1.6 54.1 - - 108.6 70.2 194.4 Net Income $ million 71.3 116.9 122.5 (39 %) (42 %) 188.2 222.1 388.2 Earnings per ADR 3 $ per ADR 0.69 1.13 1.19 (39 %) (42 %) 1.83 2.16 3.77 Adjusted pulp sales volume 2 '000 tons 773 731 832 6 % (7 %) 1,504 1,508 3,099 Paper sales volume '000 tons 15 13 15 15 % - 29 30 58 Pulp production volume (including Veracel) '000 tons 788 794 763 (1 %) 3 % 1,582 1,547 3,130 Total debt (including Veracel) $ million 1,951.9 1,722.5 1,605.6 13 % 22 % - - - Net debt (including Veracel) $ million 1,328.3 1,158.2 1,104.8 15 % 20 % - - - 1 See page 24 for discussion of non-GAAP measurements used in this press release.  2 Aracruz sales plus 50% of Veracel's sales to non-affiliated parties (see breakdown on page 6).  3 ADR American Depositary Receipts. Aracruz Celulose S.A. (NYSE: ARA) presents its consolidated second quarter 2008 results, according to US GAAP and stated in US dollars. The company uses the equity method of accounting for Veracel Celulose S.A., in which it owns a 50% "In the second quarter of 2008, market conditions continued to be tight, with two new pulp price CFO's comments increases announced, one starting in April, for all regions, and the other coming into effect in June for the Asian market (fully implemented) - for more information see the "Global Pulp Market Update" section. Pulp production in the second quarter was 3.3% higher than in the same period of 2007 and stable compared to the 1Q08, despite the 10-day annual maintenance downtime at Veracel in April and at the Barra do Riacho unit's fiberline "B". The 10-day annual maintenance downtime at Guaíba unit is scheduled for the 3Q08 and for the Barra do Riacho fiberlines "A" and "C", the downtime will occur only in the 1Q09. The sales volume in the 2Q08, at 773,000 tons, was 6% higher than in the 1Q08 and 7% below the same period of last year, as the sales volume for that period (2Q) was unusually high. The cash production cost for the 2Q08, at $282/t, was 16% higher to that of the previous quarter, mainly due to the continuing appreciation of the real against the dollar (5% average), the higher wood cost (mainly due to the greater distance) and the higher cost of raw materials, mainly energy and chemicals, as well the problems that we had with Veracel's turbogenerator. A failure in the lubrication system, during its assembly, caused the equipment to remain idle for 75 days. The resulting need to buy electricity at the market price led to an increase in the consolidated cash production cost. The impact of the higher electricity consumption and higher cost of chemicals, due to the stoppage of the turbogenerator at Veracel, coupled with the maintenance downtime effect on Veracel and fiberline "B" in the 2Q08 was around to $8/t. This should ease in the 3Q08, as Veracel's cash production was normalized at the end of the 2Q08 and a similar capacity under maintenance downtime will be observed only in the 1Q09. The adjusted EBITDA for the 2Q08 was US$ 225 million (42% margin), $8.7 million above that of the previous quarter, mainly due to the higher net pulp price and higher sales volume, partially offset by the higher cash production cost at Veracel. Excluding the negative impact of the turbogenerator on Veracel's EBITDA, which affected Veracel's cash production cost of chemicals and energy, in addition to yielding lower net operating revenues from energy sales, Aracruz's adjusted EBITDA margin would be 140 bps higher. For the last twelve months, the adjusted EBITDA was $902 million, a 45% margin. Despite the impact of a 45% stronger R$ against the US$ and 28% domestic inflation on our cost structure since the end of 2003, which has been one of the main reasons for the stability of the EBITDA margin in the low 50's/high 40's, the EBITDA/ton has increased by 30% over the same period, from $224/t in the 4Q03 to $291/t in the 2Q08, demonstrating that the company has benefited from the higher net pulp prices and the competitive additional capacity. Besides profitability, the company has also been delivering quite reasonable returns, given that the Return on Equity has averaged 15% over the same period, increasing from 8% in 2003 to 18% in 2007. We increased the level of our cash flow currency protection to a short position of $360 million at the end of the 2Q08 ($270 million at the end of the 1Q08), representing 6 months of future exposure, which generated a positive impact of $46 million in the quarter. In the first half of the year, the cash flow protection provided a gain of $15/t (when divided by the targeted full year production volume), ARACRUZ RESULTS - SECOND QUARTER 2008 2 thereby mitigating the negative impact of the Brazilian currency's appreciation against the dollar. We also continued to swap financial liabilities from "TJLP plus spread" into "dollar coupon" fixed rates, which generated a positive impact of $27 million in the 2Q08. The gains on the short position in dollars and the interest rate swaps have been recorded in the income statement under financial income. Since 2005, the company has elected to pay income tax and social contribution on Brazilian GAAP (BR GAAP) exchange gains and losses when these are realized, rather than when they are accrued. This allows the company to defer payments on Brazilian GAAP (BR GAAP) currency variations. As a result, the tax of which payment is postponed is accumulated as deferred income tax and social contribution until realization of the taxable exchange gain or loss. These deferred tax balances may increase or decrease as underlying exchange rates fluctuate and result in further respective exchange gains or losses. They should become payable in accordance with foreign debt repayments up to 2016, if not reversed by future BR GAAP foreign currency variations. The income tax provision was affected by the impact of changes in the local currencys exchange rate against the dollar on Brazilian GAAP figures. In this quarter, the income tax was equivalent to 56% of the pre-tax profit, mainly explained by the non-cash deferred taxes (50% deferred income tax and 6% current income tax). Income before taxes totaled $213 million, or $ 2.1/ADR, compared to $128 million in the 1Q08 and $212 million in the 2Q07, an increase of 66% over the 1Q08 figure. Our net income in the 2Q08 totaled $71 million, equivalent to $0.69 per ADR, respectively 39% and 42% lower than in the 1Q08 ($1.13/ADR) and the 2Q07 ($1.19/ADR) . In light of the continued impact of global inflation and the weaker US dollar, we believe that the best way to reduce costs and improve profitability in the near future is by gaining scale through competitive growth plans and sustaining the competitiveness of our current operations. To retain the companys position as having the industrys lowest cost of production, beginning in the 3Q08, the Barra do Riacho units fiberline A will get a revamp, with investment mainly in the Bleaching area. The technological upgrade will yield an estimated cost reduction of US$5/t at the Barra do Riacho unit, particularly in terms of lower consumption of chemicals and electricity. The expected internal rate of return on the project will be higher than the companys WACC, and the total Capex will be US$ 130 million. The project is forecast to be completed in the second half of 2010. On April 15 th , Aracruz announced the final Board approval to its expansion in Rio Grande do Sul. The Company received the Implementation License for the plant on July 1st, which enable the start up of the mill construction. The main packages process for the project were acquired in EPC supply regime. Up to the end of June, the initial phase, involving the acquisition of land, has provided 75% of the total area required, and this year we expect to conclude the land acquisitions. Aracruz, together with its partner Stora Enso, will also give the greatest importance to expanding the production capacity of the Veracel plant, in Bahia, with the construction of a second production line, with an annual capacity of around 1.4 million tons, which could come into production at the beginning of 2012, or even be brought forward to the end of 2011. By the end of the 2Q08, taking into consideration the land productivity gains from Veracels first fiberline, almost 50% of the total land and forest to support the expansion project had already been committed. The expansion of the capacity of the Guaíba unit and at Veracel will both contribute towards realizing Aracruz's strategy for sustainable growth, aimed at supplying 25% of world hardwood market pulp demand - equivalent to approximately 7 million tons a year - by the year 2015. To this same end, Aracruz also intends to announce, in the 2H08, the conclusion of the feasibility studies for a third expansion project in Brazil." Isac Zagury - CFO ARACRUZ RESULTS - SECOND QUARTER 2008 3 Global pulp market Recent information indicates that overall world economic activity continues to expand. This is a partial reflection of some firming in household spending in the United States, even though labor markets have softened further and financial markets remain under considerable pressure, so the positive update fundamentals in the pulp and paper industry are still being sustained. The growth in global demand for printing and writing papers remains in line with that of 2007. Price increases have been taking place in key regions. These increases are a result of stronger demand, mainly in Asia, and a reflection of the reorganization of the paper industry, both in Europe and in the United States. On the tissue side, demand continues its steady growth in the U.S Year-to-date figures show an increase of 2.5% up to April, even with slower growth in the global GDP. After the first 5 months of 2008, world market pulp demand has grown by 5.5%, to 17.3 million tons, according to the PPPC (Pulp and Paper Products Council) World -20 Report. Eucalyptus demand continues to be the strongest among all grades of market pulp. By the end of May, eucalyptus demand already represented 30% of the total market pulp consumed, which is equivalent to an increase of 908,000 tons, or 22%. As with all other grades, China is the region where eucalyptus consumption has increased the most, seeing a jump of 66% in 2008. Market pulp demand holds strong as summer vacations arrive in the northern hemisphere. BEKP Pulp Demand by Region % growth - 5 months 2008 vs. 2007 Practical production problems remain in several regions. In the Scandinavian countries, wood supply problems have continued, partly due to the mild winter weather and partly to the increasing export duties on wood, in addition to some wood-supply related downtime. The impact of recent BSKP mill closures has not yet affected the markets, as inventories continue to be run down. In Indonesia, some cutting of the mixed tropical hardwood was again allowed in most regions, but in practice, wood supply constraints still continued, caused by the rainy season. World market pulp producers inventories have been within the normal range, having closed in May at 32 days of supply. On the consumer side, European stocks fell in May, holding at 27 days of supply. ARACRUZ RESULTS - SECOND QUARTER 2008 4 With summer just beginning in the northern hemisphere, pulp producers are either just coming off maintenance downtime, or are in the middle of it. Others are about to embark on their July and August annual shutdowns. According to analysts, the expectation is that 1.5 million tons could leave the market through the 3Q08, taking into account both maintenance downtime and closures. The twelve-month Chinese chemical market pulp imports reached a record of 7.3 million he end of May. As shown in the graph below, Chinese imports continue to grow month after month, but still represent only 14% of world total market pulp demand. Latin America is the major hardwood supplier to the Chinese market, accounting for 43% of the total market pulp hardwood imported by that country in 2008. Chinese Market Pulp Imports Supply and demand fundamentals remain balanced and we do not expect to see any change in the near future, given the higher pulp demand, along with the expected additional closures, on top of those already announced, and the planned maintenance downtime in the second half of 2008 Production Aracruz pulp production , without the 50% of Veracel, totaled 668,000 tons in the second quarter of 2008, compared to 649,000 tons in the 1Q08 and 637,000 tons in the 2Q07. There was a 10-day and Sales maintenance downtime at the Barra do Riacho units fiberline "B" in June, and the company decided to bring the maintenance downtime at the Guaíba unit forward to the third quarter - it was previously scheduled for the fourth quarter. Maintenance downtime for the fiberlines "A" and "C" will occur in the 1Q09. During the second quarter, Veracel Celulose S.A. (50% owned by Aracruz) produced 240,000 tons of pulp, of which 139,000 tons were sold to Aracruz. Veracels pulp production in the last twelve months totaled 1,069,000 tons, 19% above the plant's nominal capacity. There was a 10-day maintenance downtime at Veracel in April. ARACRUZ RESULTS - SECOND QUARTER 2008 5 At the Guaíba unit, paper production in the quarter totaled 14,000 tons, consuming approximately 11,000 tons of the pulp produced. Paper inventories were at 1,000 tons at the end of June 2008, while paper sales in the second quarter of 2008 totaled 15,000 tons. Aracruz pulp sales totaled 773,000 tons in the second quarter, with 642,000 tons of the pulp being produced internally, at the Barra do Riacho and Guaíba units, and 131,000 tons being supplied by Veracel and resold in the market by Aracruz. At the end of June, inventories at Aracruz stood at 438,000 tons, representing 48 days of production, compared to 414,000 tons at the end of March 2008. The inventory level at Veracel, at the end of June 2008, represented an additional one day of production for Aracruz. This total of 49 days is still below the normal level of 52 days. Income Statement 2Q08 Total net operating revenue came to $538.4 million, $44.2 million higher than in the 2Q07 and $54.2 million higher than in the 1Q08. Net paper operating revenue in the quarter amounted to $18.5 million, $2.4 million higher than in the same period of 2007 and $3.1 million higher than in the 1Q08. Net pulp operating revenue during the quarter amounted to $514.4 million, compared to $474.8 million in the same period of last year. This revenue increased mainly as a result of 17% higher net pulp prices, partially offset by a 7% lower sales volume. When compared to the 1Q08 revenue, of ARACRUZ RESULTS - SECOND QUARTER 2008 6 $463.3 million, the $51.1 million increase was the result of a 6% higher sales volume, due to seasonal sales factors, and 5% higher net pulp prices. The total cost of sales in the second quarter of 2008 was $348.5 million, compared to $313.0 million in the same period of the previous year, mainly due to an 18% higher cost of pulp sold, on a per ton basis, partially offset by a 7% lower pulp sales volume. When compared to the total of $318.5 million in the first quarter of 2008, the increase was mainly due to a higher sales volume (+6%). Cost of goods sold  breakdown 2Q08 1Q08 2Q 07 Pulp produced 65.5 % 64.6 % 65.7 % Pulp purchased 15.7 % 17.8 % 17.0 % Inland and ocean freight, plus insurance 14.7 % 13.6 % 13.5 % Paper produced 3.2 % 3.0 % 3.2 % Port services 0.9 % 1.0 % 0.6 % Note: "Pulp purchased" refers to pulp produced by Veracel, transferred to Aracruz and subsequently resold by Aracruz to the final customer. (US$ per ton) 2Q08 1Q08 2Q07 Aracruz Pulp production cost 372 346 314 Aracruz Pulp cash production cost: Barra do Riacho and Guaíba units only 289 256 232 Barra do Riacho and Guaíba, plus 50% of Veracel Note: Does not inc lude gains from transactions carried out for the purpose of cash flow currency protection. A detailed analysis of the cash production cost, including our portion of Veracel's figures, is provided below, on a weighted average basis. Barra do Riacho and Guaíba units, plus 50% of Veracel - 2Q08 vs. 1Q08 US$ per ton 1Q08 - Cash production cost Brazilian currency appreciation against the US dollar 11 Higher wood cost - mainly due to higher transportation cost 10 Higher cost of raw materials - mainly chemicals 8 Higher energy cost due to problems with the turbo-generator at Veracel. 6 Lower dilution of fixed costs - maintenance downtime at Veracel and fiberline "B" 2 Other 2 2Q08 - Cash production cost A failure in the lubrication system of Veracels turbo-generator, during its assembly, caused the equipment to remain idle for 75 days. The resulting need to buy electricity at the market price led to an increase in the consolidated cash production cost. ARACRUZ RESULTS - SECOND QUARTER 2008 7 Barra do Riacho and Guaíba units , plus 50% of Veracel - 2Q08 vs. 2Q07 US$ per ton 2Q07 - Cash production cost Brazilian currency appreciation against the US dollar 38 Higher cost of raw materials - mainly natural gas, BPF oil and chemicals 16 Higher energy cost mainly due to problems with the turbo-generator at Veracel 3 Other 2 2Q08 - Cash production cost Approximately 75% of the company's cash production cost is presently correlated to the local currency (real - R$). Sales and distribution expenses came to $24.6 million, $3.1 million higher than in the 2Q07, mainly due to the impact of the appreciation of the real against the dollar on pulp-loading expenses, partially offset by an 7% lower sales volume. The figure was up $3.0 million compared to the 1Q08, mainly due to a 6% higher sales volume and changes in the geographical sales mix. Administrative expenses came to $18.5 million, compared to $15.5 million and $13.5 million in the 2Q07 and 1Q08, respectively. When compared to the 2Q07, there was the negative impact of the 16% appreciation of the real against the dollar (average exchange rate), and higher services expenses. Compared to the 1Q08, besides the negative impact of the 5% appreciation of the real against the dollar (average exchange rate), there were higher expenses in relation to our advertising campaign, higher labor expenses from a reversal in the provision for a long-term bonus in the first quarter, and higher services expenses. The other net operating result was an expense of $5.0 million in the 2Q08, compared to an expense of $9.2 million in the 1Q08, mainly due to the $9.0 million reversal of a tax loss contingency generated in 1992 and 1993, during a tax benefit program for export companies, as result of a favorable administrative decision, partially offset by a higher provision for ICMS tax credits. When compared to the 2Q07, the credit of $24.0 million in that period was mainly due to the $23.4 million reversal of an ICMS tax credit provision in that quarter. The sum of the financial and currency re-measurement results in the quarter showed a net credit of $71.0 million, compared to a net credit of $43.8 million in the same period of last year and a net credit of $6.8 million in the first quarter of 2008 (see table below). (US$ million) 2 Q08 1 Q08 2 Q07 Financial Expenses Interest on financing 21.9 21.9 21.0 Interest on tax liabilities / other (3.2 ) (0.6 ) (1.7 ) Financial Income ) ) ) Interest on financial investments (14.3 ) (13.3 ) (21.3 ) BM&F (dollar), swap results and other (72.3 ) (13.1 ) (39.5 ) Other (14.2 ) (2.4 ) (2.1 ) Currency re-measurement - (gain)/loss ) Total ) ) ) The "Financial expenses" in the 2Q08 registered a net expense of $18.7 million, compared to net ARACRUZ RESULTS - SECOND QUARTER 2008 8 expenses of $21.3 million and $19.3 million in the 1Q08 and 2Q07, respectively. The "Financial Income" in the quarter was $72.0 million higher than in the 1Q08, mainly due to the favorable results of our gains on derivative transactions, which amounted to $72.3 million in the 2Q08 (1Q08: $13.1 million). When compared to the same period of last year, the figure was $37.9 million higher, mainly due to higher gains on derivative transactions (2Q07: $39.5 million) and the higher average cash balance. Protecting the company's exposure to the local currency , according to the financial policy approved by the Board and outlined on Aracruz's website, the management maintained its strategy of hedging the cash flow and balance sheet exposure to the local currency, using derivative instruments to protect against foreign exchange and local interest rate exposure. Cash flow / balance sheet currency protection results 2Q08 YTD 1 Q08 4Q07 YTD 3Q07 YTD 2Q07 YTD 1 Q07 1- Dollar - short position (US$ MM) 50 4 94 79 55 20 US$/ton 15 1 30 25 17 6 2- Swap TJLP vs dollar/other (US$ MM) 35 9 2 13 18 13 TOTAL (1 + 2) 85 13 96 92 73 33 Exchange Rate (R$ / US$) - closing 1.5919 1.7491 1.7713 1.8389 1.9262 2.0504 % change -9.0 % -1.3 % -3.7 % -4.5 % -6.1 % -4.1 % As Brazilian currency loans create exposure for any company that uses the US dollar as its functional currency (98% of Aracruz's revenues are linked to the US dollar), a sum equivalent to US$ 387.2 million has been swapped from "TJLP plus spread" (real denominated) into "dollar coupon" (dollar denominated), at a fixed interest rate of approximately 4.3% p.a., which has generated a positive impact of US$ 34 million over the year-to-date. The company has also been protecting its cash flow exposure to the local currency by taking short positions in dollars, which involves negligible transaction costs and has a positive carry. At the end of the quarter, the cash flow currency protection was increased, through a short position in dollars totaling US$ 360 million, which represented approximately 6 months of cash flow exposure to the local currency (real - R$). The cash flow currency protection transaction results accumulated in 2008, showing a gain of $50 million, would be equivalent to approximately $15/t, if divided by the 2008 production volume target of 3.3 million tons of pulp (including volumes from Veracel).  It is important to mention that this is not a guarantee of future performance. Such contracts do not qualify for hedge accounting under USGAAP. ARACRUZ RESULTS - SECOND QUARTER 2008 9 The gains on the short position in dollars and the interest rate swaps have been recorded in the income statement under financial income. The equity result showed a loss of $18.0 million from Veracel (see the Veracel Information section for more details). Income tax and social contribution accruals in the second quarter amounted to an expense that was $52.9 million higher than that of the 2Q07, mainly due to the greater impact of the Brazilian currency's appreciation against the US dollar on the BRGAAP financial results (2Q08: 9.0%; 2Q07: 6.1%) and higher gains on cash flow and balance sheet currency protection transactions (2Q08: $72.3 million; 2Q07: $39.5 million), partially offset by the lower operating profit. Compared to the 1Q08, the tax accrual was up by $107.2 million, due to the increased impact of the Brazilian currency's appreciation against the US dollar on the BRGAAP financial results (2Q08: 9.0%; 1Q08: 1.3%) and higher gains on cash flow currency protection transactions (2Q08: $72.3 million; 1Q08: $13.1 million), partially offset by the higher declaration of interest on stockholders' equity (2Q08: R$85 million; 1Q08: R$70 million). Since 2005, the company has opted to make cash settlement of income tax and social contribution liabilities, arising from currency variations, in the period that the underlying assets/liabilities are settled, and not in the period that such tax liabilities arise. This allows the company to defer tax payments on currency variations reported in the Brazilian financial statements and denominated in reais (BR GAAP). A statement of the deferred income tax, broken down to show the Brazilian GAAP currency variation impact, and current taxes, is provided below. (US$ million) 2 Q08 1 Q08 2 Q07 INCOME TAX & SOCIAL CONTRIBUTION Deferred income tax BR GAAP exchange rate impact 81.9 10.0 37.1 Other 25.1 (8.4 ) 17.0 Current income tax At the end of the second quarter, the net balance of deferred taxes payable, deriving from the BR GAAP exchange rate impact, amounted to $281 million (1Q08: $199 million). These should become payable in accordance with foreign debt repayments up to 2016, if not reversed by future BR GAAP ARACRUZ RESULTS - SECOND QUARTER 2008 10 foreign currency variations. Debt and Cash The company's total debt amounted to $1,621.9 million at the end of June 2008, $222.3 million Structure higher than at the end of March 2008 and $360.3 million higher than at the end of June 2007. June 30, March 31, June 30, (US$ million) Short-term debt Current portion of long-term debt 92.0 82.7 74.2 Short term debt instruments 6.3 5.7 - Accrued financial charges 11.4 6.8 9.2 Long-term debt Total debt Cash, cash equivalent and short-term investments ) ) ) NET DEBT OF ARACRUZ 50% of Veracel's cash, cash equivalent and investments (1.4 ) (0.3 ) (0.5 ) 50% of Veracel's total debt 330.0 322.8 343.9 50% OF VERACEL'S NET DEBT NET DEBT INCLUDING 50% OF VERACEL The local currency debt corresponds basically to long-term BNDES (Brazilian Development Bank) loans. The debt maturity profile, as at June 30, 2008, was as follows: (US$ million) Aracruz Aracruz + 50% of Veracel Local Foreign Total 50 % of % Total Debt % Currency Currency Debt Veracel's debt 2008 46.2 16.5 62.7 3.9 % 35.8 98.5 5.0 % 2009 47.3 20.4 67.7 4.2 % 65.7 133.4 6.8 % 2010 20.2 13.3 33.5 2.0 % 62.1 95.6 4.9 % 2011 20.2 14.1 34.3 2.1 % 66.6 100.9 5.2 % 2012 18.9 74.7 93.6 5.8 % 65.5 159.1 8.2 % 2013 38.2 420.8 459.0 28.3 % 33.3 492.3 25.2 % 2014 107.2 321.6 428.8 26.4 % 1.0 429.8 22.0 % 2015 onwards 118.2 324.1 442.3 27.3 % - 442.3 22.7 % Total % % With regard to liability management, the gross debt maturity profile at the end of June, including our share in Veracel, was at 59 months. The "net debt to the last twelve months' adjusted EBITDA" ratio was 1.47x. ARACRUZ RESULTS - SECOND QUARTER 2008 11 Debt structure Principal % of Average Average remaining (not including Veracel's figures) (US$ million) total interest rate term (months) Floating rate (spread over Libor - % p.a.) 68 % % 71 Trade Financing 1,089 68 % 0.78 % 71 Floating rate (% p.a.) 28 % 56 BNDES - Local currency 408 25 % TJLP (²) + 2.43% 56 BNDES - Foreign currency (currency basket) 42 3 % (¹) + 2.46 % 52 Fixed rate (% p.a.) 68 4 % 35 Export Credit Notes 62 4 % 5.985 % 38 Rural Credit 6 - 6.75 % 2 Total % 65 ( 1 ) BNDES's interest rate for foreign currency contracts; (²) Brazilian long-term interest rate. Cash, cash equivalent and short-term investments , at the end of the quarter, totaled $622.2 million, of which $492.1 million was invested in Brazilian currency instruments and $130.0 million was invested in US dollar instruments. Of the total amount at the end of the quarter, 89% was invested locally and 11% was invested abroad. Net debt (total debt less cash holdings) amounted to $999.7 million at the end of the quarter, $164.0 million higher than at the end of the previous quarter, mainly due to positive operational cash generation, partially offset by $172.1 million of capital expenditure, $25.6 million of capital increase in affiliated companies and $160.4 million of Interest on Stockholders Equity and dividends. EBITDA Analysis Adjusted EBITDA / t Even considering the impact of the a 45% stronger R$ and 28% domestic inflation on our cost structure since 2003, which has been one of the main reasons for the stability of the EBITDA margin at the low 50's-high 40's, the EBITDA/t has increased by 30% over the same period, from $224/t in the 4Q03 to $291/t in the 2Q08, proving that the company has been benefiting from the higher net pulp prices and the competitive capacity addition. - Adjusted EBITDA comparison 2Q08 vs. 2Q07 ( not including the results of cash flow currency protection ) The second quarter 2008 adjusted EBITDA, including 50% of Veracel, totaled $225.0 million (42% margin), compared to $225.8 million for the same period of last year. This was mainly a consequence of the positive impact of higher average net pulp prices (17%), offset by the lower sales volume (7%), higher cash COGS/t (23%), the last one mainly due to the Brazilian currency's appreciation against the dollar. ARACRUZ RESULTS - SECOND QUARTER 2008 12 - Adjusted EBITDA comparison 2Q08 vs. 1Q08 ( not including results of cash flow currency protection ) The second quarter 2008 adjusted EBITDA of $225.0 million (42% margin), including 50% of Veracel, was million higher compared to the 1Q08. This was mainly due to a higher pulp sales volume (6%) and higher average net pulp prices (5%), partially offset by higher cash COGS/t (5%) Adjusted EBITDA for the first half of 2008 , including cash flow currency protection gains would be $490.9 million, representing a 48% margin. Capital Capital expenditure and investment were as follows: Expenditure - (US$ million) 2 Q08 1 H08 Realized Silviculture 45.9 91.6 On-going industrial investment 11.8 19.1 Forest and land purchases 66.4 79.8 Other forestry investments 12.9 23.1 Barra do Riacho unit optimization 7.1 16.8 Portocel - private port terminal 11.5 17.9 Miscellaneous projects 16.5 21.7 Total Capital Expenditure Aracruz capital increase in affiliated companies 25.6 38.3 Total Capital Expenditure and Investment (1) mainly used to pay down debt . Capital Expenditure - (US$ million) 2H08E 2009E E E Forecast  Guaíba expansion project - mill construction 180 810 630 180  Guaíba expansion project - logistic infrastructure 13 57 57 44  New land and forest development to support future expansion 297 64 49 -  Fiberline "A" revitalization 27 76 27 -  Portocel - private port terminal 25 - - -  Regular investment (Barra do Riacho and Guaíba) - including silviculture, mill 105 200 210 240 maintenance and corporate investment  Other 31 - - - Sub-total - (Aracruz only)  50% new land and forest development to support Veracel expansion 44 41 42 24  50% of the regular investment to be made by Veracel (Aracruz's stake) 16 31 36 29  Other (forest roads & equipment, new nurseries, etc.) 21 - - - Total - including Aracruz's stake in Veracel The forecast capital expenditure, also showing 50% of Veracel's figures, is as follows: Note: Forecast investments do not include the industrial capital expenditure on expansion projects, such as for Veracel II and the third expansion project. ARACRUZ RESULTS - SECOND QUARTER 2008 13 Stock From June 30, 2007 to June 30, 2008, Aracruz's ADR price increased by 11%, from $66.24 to $73.39. Over the same period, the Dow Jones Industrial Average index declined by 15% and the S&P Paper Performance and Forest index fell by 37%. Average daily trading volume Stock Price Performance - through June 30, 2008 (US$ million - NYSE + Bovespa) (Base 100 June 30, 2007) 49 41 26 85 11 14 63 50 YTD 06/2007 07/2007 08/2007 09/2007 10/2007 11/2007 12/2007 01/2008 02/2008 03/2008 04/2008 05/2008 06/2008 ARACRUZ ADR Dow Jones Industrial S&P Paper and Forest Stock information June 30, 2008 Total number of shares outstanding 1,030,587,806 Common shares 454,907,585 Preferred shares 575,680,221 ADR Ratio 1 ADR 10 preferred shares Market capitalization $7.6 billion Average daily trading volume  1H08 (Bovespa and NYSE)* $49 million *Source: Reuters Results According to The local currency consolidated result, according to Brazilian GAAP - the accounting principles adopted in Brazil , was a net income of R$262.1 million for the quarter. Aracruz has publicly released the unconsolidated financial results in Brazil, which under Brazilian GAAP serve as the basis for the Brazilian GAAP calculation of minimum dividends and income taxes. In the second quarter of 2008, Aracruz Celulose S.A. reported an unconsolidated net income of R$250.8 million (net income of R$331.2 million, excluding equity results). Dividends/ In the 1st half of 2008, a total amount of R$155 million was declared as Interest on Stockholders Equity, in anticipation of the annual dividend for the fiscal year 2008, with R$70 million declared on Interest on Stockholders' Equity March 18th and R$85 million on June 20th. Also, during the period, the payment of a further R$200 million in dividends for the fiscal year 2007 was approved at the General Stockholders' Meeting in April. Exercising the powers granted by the companys Board of Directors, in accordance with a decision taken in a meeting held on March 13th, the Executive Board intends, in principle, to continue declare Interest on Stockholders Equity on a quarterly basis in 2008. The potential amount that could still be declaring, up to the end of December 2008, is governed by article 9 of Law nº 9,249/95. ARACRUZ RESULTS - SECOND QUARTER 2008 14 Declaration Fiscal Year Dividends and Gross Amount Gross Amount Initial Payment Ex-Date Date of Reference ISE (1) (R$ thousand) per ADR (US$) Date on ADRs Jun.20,2008 2008 INTEREST Jun.26, 2008 85.000 0.54 Jul. 16, 2008 Apr. 30, 2008 2007 DIVIDEND May 5, 2008 200,000 1.19 May 21, 2008 Mar.18, 2008 2008 (*) INTEREST Mar.26, 2008 70,000 0.41 Apr.16, 2008 Dec.21, 2007 2007 (*) INTEREST Dec.27, 2007 78,900 0.44 Jan.16, 2008 Sep.18, 2007 2007 (*) INTEREST Sep.26, 2007 76,000 0.40 Oct.17, 2007 Jun. 19, 2007 2007 (*) INTEREST Jun. 27, 2007 77,000 0.41 Jul. 18, 2007 Apr. 24, 2007 2006 DIVIDEND Apr. 25, 2007 167,000 0.83 May 16, 2007 Mar. 21, 2007 2007 (*) INTEREST Mar. 28, 2007 67,000 0.33 Apr. 24, 2007 Dec. 22, 2006 2006 (*) INTEREST Dec. 27, 2006 75,000 0.35 Jan. 19, 2007 Sep. 19, 2006 2006 (*) INTEREST Sep. 27, 2006 80,000 0.38 Oct. 17, 2006 Jun. 20, 2006 2006 (*) INTEREST Jun. 28, 2006 74,000 0.33 Jul. 20, 2006 Apr. 28, 2006 2005 DIVIDEND May 3, 2006 150,000 0.72 May 11, 2006 Mar. 23, 2006 2006 (*) INTEREST Mar. 30, 2006 89,000 0.42 Apr. 20, 2006 Dec. 20, 2005 2005 (*) INTEREST Dec. 28, 2005 168,800 0.72 Jan. 13, 2006 Jun. 20, 2005 2005 (*) INTEREST Jun. 28, 2005 28,000 0.12 Jul. 13, 2005 May 19, 2005 2005 (*) INTEREST May 25, 2005 42,900 0.18 Jun. 13, 2005 Apr. 29, 2005 2004 DIVIDEND May 2, 2005 150,000 0.60 May 9, 2005 (1) Interest on Stockholders' Equity (*) advance payment of dividends Dividends/Interest on Equity distribution based on the Fiscal Year (Gross amount US$ / ADR) ARACRUZ RESULTS - SECOND QUARTER 2008 15 Growth Plans Aracruz plans to win a 25% share of the hardwood pulp market by 2015 . Guaíba Expansion Project On April 15th, Aracruz announced the final Board approval to its expansion in Rio Grande do Sul. The company received its Implementation License for the plant on July 1 st , which enabled the start-up of the mill construction. The project's main process packages (timber yard, cooking, washing, purifying and bleaching units, drier, evaporation unit, turbogenerator, recovery boiler, causticizing unit, and furnace) were acquired on an EPC supply basis. Up to the end of June, the initial phase, involving the acquisition of land, has provided 75% of the total area required, and this year we expect to complete the land acquisitions. As part of the companys strategy to enlarge the forest base in connection with the Guaíba units expansion project on July 1 st , Aracruz acquired the local operations of Boise Cascade do Brasil Ltda., for the sum of US$ 47.1 million. This acquisition comprises, among other assets, 10,400 hectares planted with eucalyptus and also preserved areas of native reserves. The funding of this acquisition is included in the total forest investment for the expansion project approved by the Board of Directors. The average distance from the forest to the mill is 82 km, which is less than the average, of 120 km, that had been expected for the total forest base to supply the Guaíba unit once the project has been inaugurated. The total Guaíba unit forest base will be increased to 160,000 hectares of eucalyptus plantations and 90,000 hectares of native reserves, constituting legal reserves and areas of permanent preservation. This total includes areas that have been leased and those under forestry contracts and producer partnerships. The total forest investment is estimated at US$ 600 million, including land acquisition, infrastructure and silviculture. By the end of the 2Q08, $ 321 million had been invested in land and forest. Low production cost - The building project will be developed on the EPC (Engineering, Procurement and Construction) basis, with the equipment and services being sought mainly from among local suppliers. The outstanding feature of this new mill will be its low operating cost, which will make it even more competitive than the existing Veracel mill, in which Aracruz has a 50% stake. New technology and synergies will ensure this low production cost at an excellent standard of operational quality. The new line will come into operation around the 3Q10, incorporating modern environmental technology that will translate into lower water consumption and reduced atmospheric emissions and effluents, as well as improved standards of heat and energy efficiency. Integrated logistics - The project also provides for the upgrading of the logistics, with the adoption of waterway transportation for moving the raw material and pulp. Around 50% of the raw material will be taken to the mill by river. To this end, three waterway terminals are to be built, at Guaíba, Rio Pardo and Cachoeira do Sul. A private maritime terminal will also be built, at São José do Norte, for the distribution of the pulp. Since the greater part of the production will be destined for Asia, this is a strategic investment that will provide a significant improvement in the quality and cost of our international logistics. A total of US$ 170 million is to be invested in logistics and infrastructure over the next few years. ARACRUZ RESULTS - SECOND QUARTER 2008 16 Veracel II expansion project Aracruz, together with its partner Stora Enso, has approved the commencement of a feasibility study for the construction of a second hardwood pulp production line at Veracel, in Bahia, with an annual capacity of around 1.4 million tons. The study will assess the economic, social and environmental feasibility of the project, and should be completed in 2009. Once it has been finished, the feasibility study will be presented to the Boards of Directors of Aracruz and Stora Enso for their approval of the projects implementation. In the event that it is approved, the second production line could come into operation by the end of 2011. The final approval will be conditional upon a favorourable market scenario and the obtaining of the necessary licenses. The project also benefits from the excess of land arising from productivity gains, which can be utilized to supply Veracel II. These gains in productivity were achieved through technological refinements in both the silvicultural (improvements in genetics, soil and nutrition) and the industrial (reduced specific consumption) processes. By the end of the 2Q08, approximately $ 90 million had been invested in the initial phase, involving the acquisition of land (48,000 ha) and the establishment of forests. Taking into consideration the productivity gains from the forests supplying Veracels first fiberline, around 50% of the total land and forest to support the expansion project is already committed. The average distance from the forest to the mill is estimated to be 76 km. Assuming the cash cost for the expansion to be in line with that of the original fiberline implemented at Veracel, the management is seeking a return on the project of around 300 bps above WACC. Third expansion project In order to achieve its goal of supplying 25% of world demand for hardwood market pulp by 2015, the company expects to announce, in the 3Q08, a third expansion project, which could be a brownfield or greenfield project in Brazil. The nominal capacity of this project would be close to 1.4 million MT and the company, this year, has already started to buy land and invest in silviculture. This project will keep Aracruz in its leading position among hardwood market pulp producers, with a total nominal capacity of 7.0 million MT of pulp produced per year by 2015. Portocel expansion Construction of a 3 rd berth at the company's specialized Woodpulp Terminal (Portocel), at Barra do Riacho, was completed in April 2008. Dredging operations providing a minimum draft of 11.0 meters will be concluded in August 2008. These improvements will allow Portocel to receive bigger ships with better rates of quay occupancy and to increase Portocel's exporting capacity to 7.5 million tons of woodpulp per year, thus keeping the Barra do Riacho and Veracel mills self-sufficient in port infrastructure even after the Veracel expansion, planned for 2012. Moreover, Portocel will be able to increase its capacity to provide port services to other Brazilian pulp players. Portocel is the worlds largest port specializing in shipping pulp, and is located less than one mile from the Barra do Riacho unit, giving Aracruz a huge competitive advantage to bolster its commercial strategy, focused on long-term relationships with clients. ARACRUZ RESULTS - SECOND QUARTER 2008 17 Veracel Information Veracel pulp production totaled 240,000 tons in the second quarter of 2008. At the end of June, inventory stood at 39,000 tons of pulp. Veracel pulp sales totaled 264,000 tons in the second quarter, of which 139,000 tons went to Aracruz, 124,000 tons went to the other controlling shareholder and 1,000 tons went to unrelated parties. VERACEL CELULOSE S.A. - BALANCE SHEET (in millions of US dollars) Jun.30, Mar.31, Jun.30, Jun.30, Mar.31, Jun.30, ASSETS LIABILITIES Current assets Current liabilities Cash investments 2.8 0.6 1.0 Short-term debt 137.2 129.4 121.2 Other current assets 128.7 138.0 131.2 Other accruals 41.1 34.5 32.5 Long term assets Long-term liabilities Other long term assets 167.3 157.0 153.6 Long-term debt 522.7 516.3 566.6 Other long-term Permanent assets liabilities 8.0 13.2 10.2 Stockholders' equity TOTAL TOTAL VERACEL'S TOTAL DEBT MATURITY, AS AT JUNE 30, 2008 (US$ million) Local Currency Foreign Currency Total Debt % 2008 53.1 18.4 71.5 10.8 % 2009 95.9 35.5 131.4 19.9 % 2010 88.7 35.5 124.2 18.8 % 2011 97.6 35.5 133.1 20.2 % 2012 99.7 31.3 131.0 19.9 % 2013 48.8 17.8 66.6 10.1 % 2014 2.1 2.1 0.3 % Total % Aracruz is a several guarantor of 50% of the indebtedness incurred by Veracel, and Stora Enso is the several guarantor of the other 50% of such indebtedness. VERACEL CELULOSE S.A. - STATEMENTS OF OPERATIONS (in millions of US dollars) Income statement 2
